Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
There is no 101 issue for claims 8 – 14, because the specification eliminates transitory signal per se. for computer readable storage media ([0052] in publication).

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The current invention is directed to a system/method to perform one or more classifications utilizing the one or more created dynamic models wherein creating, by one or more computer processors, a first model trained with a plurality of varied classes and a constant amount of associated training statements; calculating, by one or more computer processors, a first equation representing an execution duration for the first model; creating, by one or more computer processors, a second model trained with a plurality of constant classes and a varied amount of associated training statements; calculating, by one or more computer processors, a second equation representing an execution duration for the second model; creating, by one or more computer processors, a third model trained with the plurality of varied classes and the constant amount of associated training statements; calculating, by one or more computer 

The closest reference Brennan discloses a system/method to perform one or more classifications utilizing one or more created models. However, it fails to teach wherein creating, by one or more computer processors, a first model trained with a plurality of varied classes and a constant amount of associated training statements; calculating, by one or more computer processors, a first equation representing an execution duration for the first model; creating, by one or more computer processors, a second model trained with a plurality of constant classes and a varied amount of associated training statements; calculating, by one or more computer processors, a second equation representing an execution duration for the second model; creating, by one or more computer processors, a third model trained with the plurality of varied classes and the constant amount of associated training statements; calculating, by one or more computer processors, a third equation representing a training duration for the third model; and determining, by one or more computer processors, a cluster size utilizing the calculated first, second, and third equations, resulting in a largest execution time compression.

The prior art of the record fails to teach system/method to perform one or more classifications utilizing the one or more created dynamic models wherein creating, by one or more computer processors, a first model trained with a plurality of varied classes .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/QIAN YANG/Primary Examiner, Art Unit 2668